DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-22 were originally presented having a filing dated of 6 August 2021 and claiming priority to Korean Patent Application Number 10-2020-0146279, filed 4 November 2020.

Drawings
The drawings, filed 6 August 2021, are accepted by the Examiner.

Specification
The disclosure is objected to because of the following informalities: the term "input" is recited twice in paragraph [0071].  
Appropriate correction is required.

Claim Objections
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 12 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1 and 12 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a system, and claim 12 is directed toward a method, both of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1 and 12 are directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1 and 12, the system (claim 1) and method (claim 12) are a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1 and 12 recite the abstract ideas of:
“generat[ing] a basic route … ,” 
“acquir[ing] a user-set route ... “ and
“generat[ing] a modified route  … .”  These recitations merely consist of generating a route, acquiring a user-set route (or user preference), and generating a modified route based upon the route, the user-set route and traffic conditions.  This is equivalent to a person noting a route, noting a more scenic route specific to their preference, and generating the modified route based upon the route and the more scenic route.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, noting a route, noting a more scenic route specific to their preference, and generating the modified route based upon the route and the more scenic route.  The mere nominal recitations that the basic route and the user-set route are received through the “input device,” that the “controller” generates the basic route and the modified route does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 12, do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional element of “display the modified route.”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “display the modified route … “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual mentally recalling the modified route.  
Claim 1 still further includes the additional elements: “a display…”; “an input device…” and “a controller.”  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes generating the basic route and a modified route by the “controller,” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “controller” merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The controller is recited at a high level of generality and merely automate the generating and displaying steps.  Moreover, the display and the input device are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception or such that the claim limitations are more than a drafting effort designed to monopolize the exception.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 12 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Generating and displaying data are fundamental, i.e. WURC, activities performed by computers operating on databases such as the system recited in claim 1 and the method recited in claim 12.  Further, applicant’s specification does not provide any indication that the generating and displaying activities of the system and method are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.
Thus, since claims 1 and 12 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 12 are directed to non-statutory subject matter.
Claims 2 and 13 recite the additional elements:
extract at least one road adjacent to the user-set route from the road information; and 
generate the modified route based on the extracted at least one road.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claims 3 and 14 recite the abstract idea:
generate the modified route by giving priority to a road closest to the user-set route among the extracted at least one road.
Claims 4 and 15 recite the abstract idea:
when the road closest to the user-set route is a road that deviates from the driving direction or a road that disconnects the route, generate the modified route using a next closest road among the extracted at least one road.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 5 and 16 recite the abstract idea:
when a plurality of roads adjacent to one section of the user-set route exist and a difference between the distances from the user-set route to the plurality of roads is less than a predetermined value, select a road that shortens a length of the modified route.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 6 and 17 recite the abstract idea:
when a detour section for a straight road exists in the modified route and the ratio between a length of the detour section and a length of a straight line connecting a starting point and an endpoint of the detour section is greater than a predetermined value, determine a final modified route using the straight road.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 7 and 18 recite the abstract idea:
exclude a road including a no-traffic section from among the extracted at least one road.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 8 and 19 recite the abstract idea:
generate the modified route based on the selected route modification mode, wherein the route modification mode includes a normal mode, a travel mode and a safe mode.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 8 and 19 further recite the additional element: (display)
control the display to guide a selection of a route modification mode.
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “guide a selection of a route modification mode“ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual noting the selection of the modified route.
Claims 9 and 20 recite the abstract ideas:
extract at least one of a coastal road or a riverside road from the road information when the travel mode is selected; and 
generate the modified route by giving priority to at least one of the coastal road or the riverside road.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 10 and 21 recite the abstract ides:
check a traffic delay road in the road information when the safe mode is selected; and 
exclude the traffic delay road when the traffic delay road is included in the extracted at least one road.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 11 and 22 recite the abstract idea: 
determine a user's drawing input which is input to a touch screen as the user-set route, wherein the input device includes the touch screen.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2016/0187152 to Tanizaki et al. (hereafter Tanizaki).
As per claim 1, Tanizaki discloses [a] navigation system (see at least Tanizaki, Abstract) comprising:
a display configured to display a screen (see at least Tanizaki, Fig. 1, showing Liquid Crystal Display, 15; and [0017] disclosing the navigation apparatus 1 ... is composed of ... a touch panel 14 that receives an operation from a user; a liquid crystal display 15 that displays, to the user, a map of an area in the vicinity of the vehicle, route information on a route found in an calculation through a route calculation process);
an input device configured to acquire a user input (see at least Tanizaki, Fig. 1, showing Touch Panel, 14; and [0017]); and 
a controller (see at least Tanizaki, Fig. 1, showing Navigation Apparatus 1) configured to:
generate a basic route based on a destination input received through the input device (see at least Tanizaki, Fig. 3, showing step S1, displaying a guide route; [0036] disclosing that the CPU 41 displays a guide route currently set in the navigation apparatus 1 on the liquid crystal display 15 and that the guide route is a recommended route from a departure location to a destination location set by the navigation apparatus 1);
acquire a user-set route received through the input device (see at least Tanizaki, Fig. 3, showing step S2, determining whether the user has performed a route changing operation; [0038] disclosing that the CPU 41 determines, on the basis of a signal transmitted from the touch panel 14, whether or not an operation by the user for changing the guide route has been received.  And further disclosing that the designated location serves as the reference location when selecting a pass-through road for the guide route after a change as discussed later);
generate a modified route based on the basic route, the user-set route and road information (see at least Tanizaki, Fig. 3, showing step S18, updating the candidate for pass-through road; and [0069] disclosing that the CPU 41 updates the candidate for the pass-through road to the road in the vicinity of the location serving as the object to be processed); and 
control the display to display the modified route (see at least Tanizaki, Fig. 3, step s20; Fig. 8; [0037]; [0072] disclosing that the CPU 41 changes the guide route currently set in the navigation apparatus 1 on the basis of the road in the vicinity of the location decided as the pass-through road in S19; and [0074] disclosing that in the case where the guide route 52 is displayed on the liquid crystal display 15 as illustrated in FIG. 8, and when the user touches on at a location X on the guide route 52 displayed on the liquid crystal display 15.  And further that the guide route 52 set in the navigation apparatus 1 can be changed to a route that complies with the intension of the operation by the user).
As per claim 11, Tanizaki discloses the limitation:
wherein the controller is configured to: determine a user's drawing input which is input to a touch screen of the input device as the user-set route (see at least Tanizaki, Fig. 3, showing step S2, determining whether the user has performed a route changing operation; [0038] disclosing that the CPU 41 determines, on the basis of a signal transmitted from the touch panel 14, whether or not an operation by the user for changing the guide route has been received.  And further disclosing that the designated location serves as the reference location when selecting a pass-through road for the guide route after a change as discussed later; Fig. 3, step s20; Fig. 8; [0037]; [0072] disclosing that the CPU 41 changes the guide route currently set in the navigation apparatus 1 on the basis of the road in the vicinity of the location decided as the pass-through road in S19; [0074] disclosing that in the case where the guide route 52 is displayed on the liquid crystal display 15 as illustrated in FIG. 8, and when the user touches on at a location X on the guide route 52 displayed on the liquid crystal display 15.  And further that the guide route 52 set in the navigation apparatus 1 can be changed to a route that complies with the intension of the operation by the user).
As per claim 12, Tanizaki discloses [a] control method of a navigation system (see at least Tanizaki, Abstract), the control method comprising:
generating a basic route based on a destination input received through an input device (see at least Tanizaki, Fig. 3, showing step S1, displaying a guide route; [0036] disclosing that the CPU 41 displays a guide route currently set in the navigation apparatus 1 on the liquid crystal display 15 and that the guide route is a recommended route from a departure location to a destination location set by the navigation apparatus 1); 
acquiring a user-set route received through the input device (see at least Tanizaki, Fig. 3, showing step S2, determining whether the user has performed a route changing operation; [0038] disclosing that the CPU 41 determines, on the basis of a signal transmitted from the touch panel 14, whether or not an operation by the user for changing the guide route has been received.  And further disclosing that the designated location serves as the reference location when selecting a pass-through road for the guide route after a change as discussed later);
generating a modified route based on the basic route, the user-set route and road information (see at least Tanizaki, Fig. 3, showing step S18, updating the candidate for pass-through road; and [0069] disclosing that the CPU 41 updates the candidate for the pass-through road to the road in the vicinity of the location serving as the object to be processed); and 
controlling a display to display the modified route (see at least Tanizaki, Fig. 3, step s20; Fig. 8; [0037]; [0072] disclosing that the CPU 41 changes the guide route currently set in the navigation apparatus 1 on the basis of the road in the vicinity of the location decided as the pass-through road in S19; [0074] disclosing that in the case where the guide route 52 is displayed on the liquid crystal display 15 as illustrated in FIG. 8, and when the user touches on at a location X on the guide route 52 displayed on the liquid crystal display 15.  And further that the guide route 52 set in the navigation apparatus 1 can be changed to a route that complies with the intension of the operation by the user).
As per claim 22, Tanizaki discloses the limitation:
wherein acquiring the user-set route comprises: determining a user's drawing input which is input to a touch screen of the input device as the user-set route (see at least Tanizaki, Fig. 3, showing step S2, determining whether the user has performed a route changing operation; [0038] disclosing that the CPU 41 determines, on the basis of a signal transmitted from the touch panel 14, whether or not an operation by the user for changing the guide route has been received.  And further disclosing that the designated location serves as the reference location when selecting a pass-through road for the guide route after a change as discussed later; Fig. 3, step s20; Fig. 8; [0037]; [0072] disclosing that the CPU 41 changes the guide route currently set in the navigation apparatus 1 on the basis of the road in the vicinity of the location decided as the pass-through road in S19; [0074] disclosing that in the case where the guide route 52 is displayed on the liquid crystal display 15 as illustrated in FIG. 8, and when the user touches on at a location X on the guide route 52 displayed on the liquid crystal display 15.  And further that the guide route 52 set in the navigation apparatus 1 can be changed to a route that complies with the intension of the operation by the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-4, 7, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki as applied to claims 1 and 12 above, and further in view of European Patent Publication Number EP 1186866 to Draeger et al. (hereafter Draeger).
As per claim 2, Tanizaki discloses all of the limitations of claim 1, as discussed above.  But, Tanizaki does not explicitly disclose the limitations:
extract at least one road adjacent to the user-set route from the road information; and 
generate the modified route based on the extracted at least one road.
However, Draeger discloses the extract limitation (see at least Draeger, Fig. 4, pg. 5, paragraph 1, discloses an alternative to Figure 8 embodiment is shown in Figure 4, starting from the same starting situation as in Figure 8, the calculation unit 400 has calculated three alternative routes 16, 17, 18 and submitted for playback on the playback device 700 and their optical display device.  And further that FIG. 4, the characteristics of the three alternative routes 16, 17, 18 to the first route 5 adjacent to the road map 80 may be displayed on the optical display device to facilitate the user's choice of one of the alternative routes to avoid the traffic congestion V.  In this case, according to FIG. 4, the fifth route 16 is shown as route C, the sixth route 17 as route A and the seventh route 18 as route B. The stowage risk on the fifth route 16 is thereby described as an example 10% by way of example, 80% on the sixth route 17 and 60% on the seventh route18)
Draeger further discloses the generate limitation (see at least Draeger, Fig. 4 showing the alternative routes, and pg. 5, paragraph 1).
Both Tanizaki and Draeger are analogous art to claim 2 because they are in the same field of generating a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions.  Tanizaki relates to a system to systems, methods and programs that generate a route from a departure location to a destination location, display the set guide route, receive a user input designating a location on the display map, acquire the road status in the vicinity of the designated location, and select a pass-through road on the basis of the road status (see at least Tanizaki, Abstract).   Draeger relates to a navigation device that calculates a first and at least a second, different, route from a starting point to a destination and displays the calculated second route in addition to the first (see at least Draeger, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that generates a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions, as disclosed in Tanizaki, to provide the benefit of extracting at least one road adjacent to the user-set route from the road information and generating the modified route based on the extracted at least one road, as disclosed in Draeger. Doing so would provide the benefit enabling the user to assemble a new route that may be different from the displayed routes and closest to the needs of the user (see at least Draeger, pg. 1, ln. 19-25).
As per claim 3, the combination of Tanizaki and Draeger discloses all of the limitations of claim 2, as discussed above.  Draeger further discloses the limitation:
generate the modified route by giving priority to a road closest to the user-set route among the extracted at least one road (see at least Fig. 4, showing route A, as the closest to route 5).
As per claim 4, the combination of Tanizaki and Draeger discloses all of the limitations of claim 3, as discussed above.  Draeger further discloses the limitation:
when the road closest to the user-set route is a road that deviates from the driving direction or a road that disconnects the route, generate the modified route using a next closest road among the extracted at least one road (see at least Draeger, Fig. 8, showing user route 5, and Route B and Route A that deviate from route 5).
As per claim 7, the combination of Tanizaki and Draeger discloses all of the limitations of claim 2, as discussed above.  Draeger further discloses the limitation:
exclude a road including a no-traffic section from among the extracted at least one road (see at least Draeger, Fig. 4, showing that the section of route 5, between A (route 17) and C (route 16) <interpreted as the no traffic section>).
As per claim 13, the combination of Tanizaki and Draeger discloses all of the limitations of claim 12, as discussed above.  Tanizaki discloses all of the limitations of claim 1, as discussed above.  But, Tanizaki does not explicitly disclose the limitations:
extracting at least one road adjacent to the user-set route from the road information; and 
generating the modified route based on the extracted at least one road.
However, Draeger discloses the extracting limitation (see at least Draeger, Fig. 4, pg. 5, paragraph 1, discloses an alternative to Figure 8 embodiment is shown in Figure 4, starting from the same starting situation as in Figure 8, the calculation unit 400 has calculated three alternative routes 16, 17, 18 and submitted for playback on the playback device 700 and their optical display device.  And further that FIG. 4, the characteristics of the three alternative routes 16, 17, 18 to the first route 5 adjacent to the road map 80 may be displayed on the optical display device to facilitate the user's choice of one of the alternative routes to avoid the traffic congestion V.  In this case, according to FIG. 4, the fifth route 16 is shown as route C, the sixth route 17 as route A and the seventh route 18 as route B. The stowage risk on the fifth route 16 is thereby described as an example 10% by way of example, 80% on the sixth route 17 and 60% on the seventh route18)
Draeger further discloses the generating limitation (see at least Draeger, Fig. 4 showing the alternative routes, and pg. 5, paragraph 1).
Both Tanizaki and Draeger are analogous art to claim 13 because they are in the same field of generating a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions.  Tanizaki relates to a system to systems, methods and programs that generate a route from a departure location to a destination location, display the set guide route, receive a user input designating a location on the display map, acquire the road status in the vicinity of the designated location, and select a pass-through road on the basis of the road status (see at least Tanizaki, Abstract).   Draeger relates to a navigation device that calculates a first and at least a second, different, route from a starting point to a destination and displays the calculated second route in addition to the first (see at least Draeger, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that generates a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions, as disclosed in Tanizaki, to provide the benefit of extracting at least one road adjacent to the user-set route from the road information and generating the modified route based on the extracted at least one road, as disclosed in Draeger. Doing so would provide the benefit enabling the user to assemble a new route that may be different from the displayed routes and closest to the needs of the user (see at least Draeger, pg. 1, ln. 19-25).
As per claim 14, the combination of Tanizaki and Draeger discloses all of the limitations of claim 13, as discussed above.  Draeger further discloses the limitation:
generating the modified route by giving priority to a road closest to the user-set route among the extracted at least one road (see at least Fig. 4, showing route A, as the closest to route 5).
As per claim 15, the combination of Tanizaki and Draeger discloses all of the limitations of claim 14, as discussed above.  Draeger further discloses the limitation:
when the road closest to the user-set route is a road that deviates from the driving direction or a road that disconnects the route, generating the modified route using a next closest road among the extracted at least one road (see at least Draeger, Fig. 8, showing user route 5, and Route B and Route A that deviate from route 5).
As per claim 18, the combination of Tanizaki and Draeger discloses all of the limitations of claim 13, as discussed above.  Draeger further discloses the limitation:
excluding a road including a no-traffic section from among the extracted at least one road (see at least Draeger, Fig. 4, showing that the section of route 5, between A (route 17) and C (route 16) <interpreted as the no traffic section>).
Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki and Draeger as applied to claims 2 and 13 above, and further in view of U.S. Patent Publication Number 2019/0086224 to Sharma.
As per claim 5, the combination of Tanizaki and Draeger disclose all of the limitations of claim 2 as discussed above.  But neither Tanizaki nor Draeger explicitly disclose the following limitation:
when a plurality of roads adjacent to one section of the user-set route exist and a difference between the distances from the user-set route to the plurality of roads is less than a predetermined value, select a road that shortens a length of the modified route.
However, Sharma discloses this limitation (see at least Sharma, [0030] disclosing that each of the one or more alternative routes may differ from each other in terms of total distance and/or total time required to reach the destination. In an embodiment, if the target vehicle 101 has already covered a certain distance before detecting congestion on the primary route, then the one or more alternative routes may be identified between a current location of the target vehicle 101 and the destination location of the target vehicle 101; [0031]; [0044]; [0046]; [0068]; and [0069]).
Tanizaki, Draeger, and Sharma are analogous art to claim 5 because they are in the same field of generating a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions.  Tanizaki relates to a system to systems, methods and programs that generate a route from a departure location to a destination location, display the set guide route, receive a user input designating a location on the display map, acquires the road status in the vicinity of the designated location, and selects a pass-through road on the basis of the road status (see at least Tanizaki, Abstract).  Draeger relates to a navigation device that calculates a first and at least a second, different, route from a starting point to a destination and displays the calculated second route in addition to the first (see at least Draeger, Abstract).  Sharma relates to a method and system for preventing traffic congestion of vehicles by collecting and analyzing real-time traffic data related to a primary route being traversed by a vehicle and location information of the vehicle to determine one or more alternative route having less traffic congestion than the primary route (see at least Sharma, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that generates a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions, as disclosed in Tanizaki and Draeger, to provide the benefit of selecting a road that shortens a length of the modified route,  when a plurality of roads adjacent to one section of the user-set route exist and a difference between the distances from the user-set route to the plurality of roads is less than a predetermined value, as disclosed in Sharma. Doing so would provide the benefit reducing traffic congestion (see at least Sharma, [0004]).
As per claim 6, the combination of Tanizaki and Draeger disclose all of the limitations of claim 2 as discussed above.  Draeger discloses the following:
a detour section ...  (see at least Draeger, Fig. 4, showing the section of route 5 marked with the V, as the detour section) ... ; and determine a final modified route using the straight road (see at least Draeger, Fig. 4, showing a straight road in route 17, A, and in route C). But neither Tanizaki nor Draeger explicitly disclose the following limitation:
when a detour section for a straight road exists in the modified route and the ratio between a length of the detour section and a length of a straight line connecting a starting point and an endpoint of the detour section is greater than a predetermined value ... .
However, Sharma discloses this limitation (see at least Sharma, [0030] disclosing that each of the one or more alternative routes may differ from each other in terms of total distance and/or total time required to reach the destination. In an embodiment, if the target vehicle 101 has already covered a certain distance before detecting congestion on the primary route, then the one or more alternative routes may be identified between a current location of the target vehicle 101 and the destination location of the target vehicle 101; [0031]; [0044]; [0046]; [0068]; and [0069]).
Tanizaki, Draeger, and Sharma are analogous art to claim 6 because they are in the same field of generating a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions.  Tanizaki relates to a system to systems, methods and programs that generate a route from a departure location to a destination location, display the set guide route, receive a user input designating a location on the display map, acquires the road status in the vicinity of the designated location, and selects a pass-through road on the basis of the road status (see at least Tanizaki, Abstract).  Draeger relates to a navigation device that calculates a first and at least a second, different, route from a starting point to a destination and displays the calculated second route in addition to the first (see at least Draeger, Abstract).  Sharma relates to a method and system for preventing traffic congestion of vehicles by collecting and analyzing real-time traffic data related to a primary route being traversed by a vehicle and location information of the vehicle to determine one or more alternative route having less traffic congestion than the primary route (see at least Sharma, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that generates a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions, as disclosed in Tanizaki and Draeger, to provide the benefit of determining a final route, when a detour section for a straight road exists in the modified route and the ratio between a length of the detour section and a length of a straight line connecting a starting point and an endpoint of the detour section is greater than a predetermined value, as disclosed in Sharma. Doing so would provide the benefit reducing traffic congestion (see at least Sharma, [0004]).
As per claim 16, the combination of Tanizaki and Draeger disclose all of the limitations of claim 13 as discussed above.  But neither Tanizaki nor Draeger explicitly disclose the following limitation:
when a plurality of roads adjacent to one section of the user-set route exist and a difference between the distances from the user-set route to the plurality of roads is less than a predetermined value, selecting a road that shortens a length of the modified route.
However, Sharma discloses this limitation (see at least Sharma, [0030] disclosing that each of the one or more alternative routes may differ from each other in terms of total distance and/or total time required to reach the destination. In an embodiment, if the target vehicle 101 has already covered a certain distance before detecting congestion on the primary route, then the one or more alternative routes may be identified between a current location of the target vehicle 101 and the destination location of the target vehicle 101; [0031]; [0044]; [0046]; [0068]; and [0069]).
Tanizaki, Draeger, and Sharma are analogous art to claim 16 because they are in the same field of generating a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions.  Tanizaki relates to a system to systems, methods and programs that generate a route from a departure location to a destination location, display the set guide route, receive a user input designating a location on the display map, acquires the road status in the vicinity of the designated location, and selects a pass-through road on the basis of the road status (see at least Tanizaki, Abstract).  Draeger relates to a navigation device that calculates a first and at least a second, different, route from a starting point to a destination and displays the calculated second route in addition to the first (see at least Draeger, Abstract).  Sharma relates to a method and system for preventing traffic congestion of vehicles by collecting and analyzing real-time traffic data related to a primary route being traversed by a vehicle and location information of the vehicle to determine one or more alternative route having less traffic congestion than the primary route (see at least Sharma, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that generates a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions, as disclosed in Tanizaki and Draeger, to provide the benefit of selecting a road that shortens a length of the modified route,  when a plurality of roads adjacent to one section of the user-set route exist and a difference between the distances from the user-set route to the plurality of roads is less than a predetermined value, as disclosed in Sharma. Doing so would provide the benefit reducing traffic congestion (see at least Sharma, [0004]).
As per claim 17,  the combination of Tanizaki and Draeger disclose all of the limitations of claim 13 as discussed above.  But neither Tanizaki nor Draeger explicitly disclose the following limitation:
Draeger discloses the following:
a detour section ...  (see at least Draeger, Fig. 4, showing the section of route 5 marked with the V, as the detour section) ... ; and determining a final modified route using the straight road (see at least Draeger, Fig. 4, showing a straight road in route 17, A, and in route C). But neither Tanizaki nor Draeger explicitly disclose the following limitation:
when a detour section for a straight road exists in the modified route and the ratio between a length of the detour section and a length of a straight line connecting a starting point and an endpoint of the detour section is greater than a predetermined value ... .
However, Sharma discloses this limitation (see at least Sharma, [0030] disclosing that each of the one or more alternative routes may differ from each other in terms of total distance and/or total time required to reach the destination. In an embodiment, if the target vehicle 101 has already covered a certain distance before detecting congestion on the primary route, then the one or more alternative routes may be identified between a current location of the target vehicle 101 and the destination location of the target vehicle 101; [0031]; [0044]; [0046]; [0068]; and [0069]).
Tanizaki, Draeger, and Sharma are analogous art to claim 17 because they are in the same field of generating a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions.  Tanizaki relates to a system to systems, methods and programs that generate a route from a departure location to a destination location, display the set guide route, receive a user input designating a location on the display map, acquires the road status in the vicinity of the designated location, and selects a pass-through road on the basis of the road status (see at least Tanizaki, Abstract).  Draeger relates to a navigation device that calculates a first and at least a second, different, route from a starting point to a destination and displays the calculated second route in addition to the first (see at least Draeger, Abstract).  Sharma relates to a method and system for preventing traffic congestion of vehicles by collecting and analyzing real-time traffic data related to a primary route being traversed by a vehicle and location information of the vehicle to determine one or more alternative route having less traffic congestion than the primary route (see at least Sharma, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that generates a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions, as disclosed in Tanizaki and Draeger, to provide the benefit of determining a final route, when a detour section for a straight road exists in the modified route and the ratio between a length of the detour section and a length of a straight line connecting a starting point and an endpoint of the detour section is greater than a predetermined value, as disclosed in Sharma. Doing so would provide the benefit reducing traffic congestion (see at least Sharma, [0004]).
Claims 8, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki and Draeger as applied to claims 2 and 13 above, and further in view of U.S. Patent Publication Number 2015/0160030 to Costello.
As per claim 8, the combination of Tanizaki and Draeger disclose all of the limitations of claim 2, as discussed above.  Tanizaki further discloses the limitations:
control the display to guide a selection of a route modification mode (see at least Tanizaki, [0017] disclosing that, as shown in Fig. 1, the navigation apparatus 1 is composed of: ... a navigation ECU 13 performs various processes on the basis of input information; a touch panel 14 that receives an operation from a user; a liquid crystal display 15 that displays, to the user, a map of an area in the vicinity of the vehicle, route information on a route found in an calculation through a route calculation process; Fig. 8); and 
generate the modified route based on the selected route modification mode, wherein the route modification mode includes a normal mode ... (see at least Tanizaki, <a normal mode> see at least Tanizaki, Fig. 3, showing step S1, displaying a guide route, showing step S2, determining whether the user has performed a route changing operation, showing step S18, updating the candidate for pass-through road; [0036] disclosing that the CPU 41 displays a guide route currently set in the navigation apparatus 1 on the liquid crystal display 15 and that the guide route is a recommended route from a departure location to a destination location set by the navigation apparatus 1; [0038] disclosing that the CPU 41 determines, on the basis of a signal transmitted from the touch panel 14, whether or not an operation by the user for changing the guide route has been received.  And further disclosing that the designated location serves as the reference location when selecting a pass-through road for the guide route after a change as discussed later; [0069] disclosing that the CPU 41 updates the candidate for the pass-through road to the road in the vicinity of the location serving as the object to be processed; [0072] disclosing that the CPU 41 changes the guide route currently set in the navigation apparatus 1 on the basis of the road in the vicinity of the location decided as the pass-through road in S19; and [0074] disclosing that in the case where the guide route 52 is displayed on the liquid crystal display 15 as illustrated in FIG. 8, and when the user touches on at a location X on the guide route 52 displayed on the liquid crystal display 15.  And further that the guide route 52 set in the navigation apparatus 1 can be changed to a route that complies with the intension of the operation by the user).
Draeger further discloses a safe mode (see at least Draeger, Fig. 4, showing <a safe mode>; pg. 5, paragraph 1, disclosing that FIG. 4, the characteristics of the three alternative routes 16, 17, 18 to the first route 5 adjacent to the road map 80 may be displayed on the optical display device to facilitate the user's choice of one of the alternative routes to avoid the traffic congestion V).  But neither Tanizaki nor Draeger disclose a travel mode.
However, Costello discloses this limitation (see at least Costello, [0033] disclosing <a travel mode> that the method includes the calculation of the ultimate coastal route, wherein the route is attributed with a value indicating it is the route closest to the sea; [0052] disclosing method for the creation of attribute data (4) which quantifies the scenic value (attractiveness) of roads for the purpose of utilization within a navigation system; and [0075]).
Tanizaki, Draeger, and Costello are analogous art to claim 8 because they are in the same field of generating a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions.  Tanizaki relates to a system to systems, methods and programs that generate a route from a departure location to a destination location, display the set guide route, receive a user input designating a location on the display map, acquires the road status in the vicinity of the designated location, and selects a pass-through road on the basis of the road status (see at least Tanizaki, Abstract).  Draeger relates to a navigation device that calculates a first and at least a second, different, route from a starting point to a destination and displays the calculated second route in addition to the first (see at least Draeger, Abstract).  Costello relates to a method for the identification of scenic routes and production of navigation data, comprising; a road network model, digital elevation model, view-shed visibility polygons, environmental and temporal data (see at least Costello, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that generates a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions, as disclosed in Tanizaki and Draeger, to provide the benefit of generating the modified route based on the selected route modification mode, wherein the route modification mode includes a travel mode, as disclosed in Costello. Doing so would provide the benefit of identifying features which are universally considered scenic, and isolates those which may be considered subjective in order to permit a user to express a preference within a navigation application (see at least Costello, [0007]).
As per claim 9, the combination of Tanizaki, Draeger, and Costello disclose all of the limitations of claim 8, as discussed above. Costello, further discloses the limitations:
extract at least one of a coastal road or a riverside road from the road information when the travel mode is selected (see at least Costello, [0033] disclosing that the method includes the calculation of the ultimate coastal route, wherein the route is attributed with a value indicating it is the route closest to the sea; [0052] disclosing method for the creation of attribute data (4) which quantifies the scenic value (attractiveness) of roads for the purpose of utilization within a navigation system); and 
generate the modified route by giving priority to at least one of the coastal road or the riverside road (see at least Costello, [0075] disclosing recommended routes-established tourist routes are strong indicators of scenic content and offer a valuable insight (e.g. Route 66)).
As per claim 10, the combination of Tanizaki, Draeger and Guo disclose all of the limitations of claim 8, as discussed above.  Draeger further discloses the following limitations:
check a traffic delay road in the road information when the safe mode is selected; and exclude the traffic delay road when the traffic delay road is included in the extracted at least one road (see at least Draeger, Fig. 4, pg. 5, paragraph 1, discloses an alternative to Figure 8 embodiment is shown in Figure 4, starting from the same starting situation as in Figure 8, the calculation unit 400 has calculated three alternative routes 16, 17, 18 and submitted for playback on the playback device 700 and their optical display device.  And further that FIG. 4, the characteristics of the three alternative routes 16, 17, 18 to the first route 5 adjacent to the road map 80 may be displayed on the optical display device to facilitate the user's choice of one of the alternative routes to avoid the traffic congestion V.  In this case, according to FIG. 4, the fifth route 16 is shown as route C, the sixth route 17 as route A and the seventh route 18 as route B. The stowage risk on the fifth route 16 is thereby described as an example 10% by way of example, 80% on the sixth route 17 and 60% on the seventh route18).
As per claim 19, the combination of Tanizaki and Draeger disclose all of the limitations of claim 13, as discussed above.  Tanizaki further discloses the limitations:
controlling the display to guide a selection of a route modification mode (see at least Tanizaki, [0017] disclosing that, as shown in Fig. 1, the navigation apparatus 1 is composed of: ... a navigation ECU 13 performs various processes on the basis of input information; a touch panel 14 that receives an operation from a user; a liquid crystal display 15 that displays, to the user, a map of an area in the vicinity of the vehicle, route information on a route found in an calculation through a route calculation process; Fig. 8); and 
generating the modified route based on the selected route modification mode, wherein the route modification mode includes a normal mode ... (see at least Tanizaki, <a normal mode> see at least Tanizaki, Fig. 3, showing step S1, displaying a guide route, showing step S2, determining whether the user has performed a route changing operation, showing step S18, updating the candidate for pass-through road; [0036] disclosing that the CPU 41 displays a guide route currently set in the navigation apparatus 1 on the liquid crystal display 15 and that the guide route is a recommended route from a departure location to a destination location set by the navigation apparatus 1; [0038] disclosing that the CPU 41 determines, on the basis of a signal transmitted from the touch panel 14, whether or not an operation by the user for changing the guide route has been received.  And further disclosing that the designated location serves as the reference location when selecting a pass-through road for the guide route after a change as discussed later; [0069] disclosing that the CPU 41 updates the candidate for the pass-through road to the road in the vicinity of the location serving as the object to be processed; [0072] disclosing that the CPU 41 changes the guide route currently set in the navigation apparatus 1 on the basis of the road in the vicinity of the location decided as the pass-through road in S19; and [0074] disclosing that in the case where the guide route 52 is displayed on the liquid crystal display 15 as illustrated in FIG. 8, and when the user touches on at a location X on the guide route 52 displayed on the liquid crystal display 15.  And further that the guide route 52 set in the navigation apparatus 1 can be changed to a route that complies with the intension of the operation by the user).
Draeger further discloses a safe mode (see at least Draeger, Fig. 4, showing <a safe mode>; pg. 5, paragraph 1, disclosing that FIG. 4, the characteristics of the three alternative routes 16, 17, 18 to the first route 5 adjacent to the road map 80 may be displayed on the optical display device to facilitate the user's choice of one of the alternative routes to avoid the traffic congestion V).  But neither Tanizaki nor Draeger disclose a travel mode.
However, Costello discloses this limitation (see at least Costello, [0033] disclosing <a travel mode> that the method includes the calculation of the ultimate coastal route, wherein the route is attributed with a value indicating it is the route closest to the sea; [0052] disclosing method for the creation of attribute data (4) which quantifies the scenic value (attractiveness) of roads for the purpose of utilization within a navigation system; and [0075]).
Tanizaki, Draeger, and Costello are analogous art to claim 19 because they are in the same field of generating a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions.  Tanizaki relates to a system to systems, methods and programs that generate a route from a departure location to a destination location, display the set guide route, receive a user input designating a location on the display map, acquires the road status in the vicinity of the designated location, and selects a pass-through road on the basis of the road status (see at least Tanizaki, Abstract).  Draeger relates to a navigation device that calculates a first and at least a second, different, route from a starting point to a destination and displays the calculated second route in addition to the first (see at least Draeger, Abstract).  Costello relates to a method for the identification of scenic routes and production of navigation data, comprising; a road network model, digital elevation model, view-shed visibility polygons, environmental and temporal data (see at least Costello, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that generates a basic route based on a destination input through an input device, acquiring a user-set route through the input device and generates a modified route based on the basic route, the user-set route and road conditions, as disclosed in Tanizaki and Draeger, to provide the benefit of generating the modified route based on the selected route modification mode, wherein the route modification mode includes a travel mode, as disclosed in Costello. Doing so would provide the benefit of identifying features which are universally considered scenic, and isolates those which may be considered subjective in order to permit a user to express a preference within a navigation application (see at least Costello, [0007]).
As per claim 20, the combination of Tanizaki and Draeger disclose all of the limitations of claim 19, as discussed above.  Costello, further discloses the limitations:
extracting at least one of a coastal road or a riverside road from the road information when the travel mode is selected (see at least Costello, [0033] disclosing that the method includes the calculation of the ultimate coastal route, wherein the route is attributed with a value indicating it is the route closest to the sea; [0052] disclosing method for the creation of attribute data (4) which quantifies the scenic value (attractiveness) of roads for the purpose of utilization within a navigation system); and 
generating the modified route by giving priority to at least one of the coastal road or the riverside road (see at least Costello, [0075] disclosing recommended routes-established tourist routes are strong indicators of scenic content and offer a valuable insight (e.g. Route 66)).
As per claim 21,  the combination of Tanizaki and Draeger disclose all of the limitations of claim 19, as discussed above.  Draeger further discloses the following limitations:
check a traffic delay road in the road information when the safe mode is selected; and exclude the traffic delay road when the traffic delay road is included in the extracted at least one road (see at least Draeger, Fig. 4, pg. 5, paragraph 1, discloses an alternative to Figure 8 embodiment is shown in Figure 4, starting from the same starting situation as in Figure 8, the calculation unit 400 has calculated three alternative routes 16, 17, 18 and submitted for playback on the playback device 700 and their optical display device.  And further that FIG. 4, the characteristics of the three alternative routes 16, 17, 18 to the first route 5 adjacent to the road map 80 may be displayed on the optical display device to facilitate the user's choice of one of the alternative routes to avoid the traffic congestion V.  In this case, according to FIG. 4, the fifth route 16 is shown as route C, the sixth route 17 as route A and the seventh route 18 as route B. The stowage risk on the fifth route 16 is thereby described as an example 10% by way of example, 80% on the sixth route 17 and 60% on the seventh route18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chinese Patent Publication Number CN 107545316 disclosing a scenic mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666 
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666